Citation Nr: 1618165	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1968 and from December 2001 to January 2003, including periods of inactive duty in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2014, the Veteran presented sworn testimony during a video-conference hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing is associated with the Veteran's VA claims file.

The Board notes that an appeal on the issue of entitlement to service connection for a bilateral eye disability was perfected by the Veteran.  However, in a September 2015 rating decision, the RO granted service connection for that disability.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

The February 2015 remand directed the RO to obtain a new VA medical examination in order to determine the nature and etiology of the Veteran's diabetes mellitus.  Specifically, the examiner was instructed to identify the earliest manifestations of the Veteran's diabetes.  The Veteran was provided the VA examination in June 2015.  

Instead of reviewing the medical evidence to determine if the date of diabetes onset was ascertainable, the June 2015 VA examiner relied solely on the Veteran's account of when diabetes mellitus was first diagnosed.  The examiner noted that after repeated questioning, the Veteran indicated that his diabetes was diagnosed sometime in the 1990s, and that the Veteran reported to another VA examiner in January 2014 that he had been diabetic since 1993.  Based on the Veteran's own account, the examiner concluded that the Veteran's diabetes had its onset prior to the second period of active military service.

The Board points out that the Veteran in this case is not a reliable historian, and he has testified to that effect.  The point of the Board's prior remand was to determine if an examiner could review the medical evidence on file and determine, from the non-lay evidence, the origin of the diabetes.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that another medical opinion is necessary to determine the nature and etiology of the Veteran's diabetes mellitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any sources of VA or non-VA treatment for his diabetes mellitus that have not already been obtained.  With any necessary authorization from the Veteran, obtain any medical records identified by the Veteran that are not already of record.

2.  Refer the Veteran's claims file to a physician with appropriate expertise for a medical opinion concerning the nature and etiology of the Veteran's diabetes mellitus.  The reviewing physician must review the claims file, including the February 2015 remand and this remand.  

The reviewing physician should identify the earliest medical manifestations of the Veteran's diabetes mellitus evident from the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during either period of active military service, or within one year of separation from such service, or is otherwise related to either period of active military service.  

If the reviewing physician concludes that the diabetes mellitus preexisted either period of active military service, the physician should provide an opinion as to whether the diabetes mellitus increased in severity during service.

As to the opinions given, if the reviewing physician determines that he/she cannot provide an opinion without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


